DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-17 are currently pending.

Drawings
The drawings are objected to because in Figures 5 and 6 there is a typographical error. In each of Figures 5 and 6, the label for the uppermost layer should be “Window Substrate”, not “Winow Substrate”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement 

Claim Objections
Claim 12 is objected to because of the following informalities:  the word “substrates” in line 1 of the claim should be “substrate”.  Appropriate correction is required.
Applicant is advised that should claim 14 be found allowable, claim 15 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). These claims appear to be identical

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for specific adhesive and substrate materials that have properties within the claimed ranges, does not reasonably provide enablement for substrate materials and adhesive layers that, as broadly claimed, can be formed from any material.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
Claim 1 requires two substrates with a tensile modulus in a range from 2,000 to 7,500 MPa and an adhesive layer interposed between the two substrates that has a particular storage modulus range at 25°C and a storage modulus at -20°C that is equal to or less than three times the storage modulus at 25°C. Claims 2-17 all depend from claim 1. Claims 3, 7 and 8 also broadly disclose additional substrates and adhesive layers that are not limited to specific materials and have the same range of properties as in claim 1.
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all compounds within the scope of claims 1-17 can be used as claimed and whether claims1-17 meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claims 1-17, it is believed that undue experimentation would be required because:
(a) The quantity of experimentation necessary is great since claims 1-17 read on any substrates with a tensile storage modulus in the claimed range and any adhesive that has a storage modulus in the claimed ranges at the claimed temperatures, while the specification discloses specific polymer materials with a tensile modulus as claimed and specific adhesives (in particular silicon-based adhesives) with the claimed storage modulus values.
(b) There is no direction or guidance presented for how to arrive at substrates having a storage modulus as claimed for other non-disclosed substrate materials, for example composite materials, that would be within the scope of the claims. Nor is there guidance presented for how to arrive at adhesives with the claimed properties for adhesives other than specific silicon-based resins other than a very general disclosure of adding some amount of a low glass transition temperature monomer or a low functionality resin. 
(c) There is an absence of working examples concerning how to arrive at substrates with the claimed tensile modulus values or how to arrive at adhesives with the claimed storage modulus values for adhesives other than a specific silicon-based adhesive.
In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 1-17.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over KR 2016 0129219 A in view of Fong et al (US 2010/0098886). The page numbers below refer to the machine translation of KR 2016 0129219 A provided with this Office Action.
Regarding claims 1, 3-12 and 14-17, KR 2016 0129219 A (Page 4) teaches a flexible optical display device, such as an OLED device, comprising a silicone adhesive film formed from a silicone adhesive composition. The adhesive film (Page 9) can have a storage modulus of from 0.05 to 1.0 MPa (50 to 1000 KPa) at -20°C and from 0.01 to 0.1 MPa (10 to 100 KPa) at 25°C. Thus, the teachings of KR 2016 0129219 A encompass an adhesive with a storage modulus at 25°C as claimed and encompasses values for the storage modulus at -20°C that overlap the claimed range of less than or equal to three time the storage modulus at 25°C. The display can comprise multiple layers (can be considered to be substrate layers) such as a display layer, touch layer, polarizer layer and window layer with adhesive layers between the display and touch layers, between the touch and polarizer layers and adjacent to the window layer (Page 10).

Fong (Paragraph 11) teaches flexible plastic displays. Fong (Table 2 and Paragraphs 61-94) further teaches materials usable for layers in the display and that layers such as polarizers can include additional support layers. These materials (Table 1) include polymers with a Young’s (tensile) modulus between 2,000 MPa and 7,500 MPa (2 to 7.5 GPa).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the materials set forth in Fong to form layers of the display of KR 2016 0129219 A in order to have specific materials that have been shown to be effective for forming a flexible display device. 
Regarding claim 2, the adhesive layer can have a thickness of from 15 to 200 microns (Page 9).
Regarding claim 13, integral formation is a process limitation in a product claim. The patentability of a product is independent of how it was made.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The burden is on applicants to show product differences in product by process claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A Robinson whose telephone number is (571)272-7129.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH A ROBINSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        



March 10, 2021